MEMORANDUM OPINION

No. 04-05-00474-CR

Tomas SUNIGA,
Appellant

v.

The STATE of Texas,
Appellee

From the 290th Judicial District Court, Bexar County, Texas
Trial Court No. 2002-CR-7832
Honorable Sharon MacRae, Judge Presiding


PER CURIAM
 
Sitting:            Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
                        Rebecca Simmons, Justice
 
Delivered and Filed:   August 3, 2005

DISMISSED FOR LACK OF JURISDICTION

            The trial court imposed sentence on April 13, 2004.  A motion for new trial was due on May
13, 2004.  Tex. R. App. P. 21.4.  A motion for new trial was untimely filed on July 5, 2005.  Because
a motion for new trial was not timely filed, the notice of appeal was due to be filed on May 13, 2004. 
Tex. R. App. P. 26.2(a)(1).  A motion for extension of time to file the notice of appeal was due on
May 28, 2004.  Tex. R. App. P. 26.3.  Appellant filed a notice of appeal on July 5, 2005.
            This court lacks jurisdiction over an appeal of a criminal conviction in the absence of a
timely, written notice of appeal.  Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Shute
v. State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988); see also Ater v. Eighth Court of Appeals, 802
S.W.2d 241, 243 (Tex. Crim. App. 1991) (out-of-time appeal from felony conviction may be sought
by filing a writ of habeas corpus pursuant to Texas Code of Criminal Procedure article 11.07).  This
appeal is therefore dismissed for lack of jurisdiction.
PER CURIAM
DO NOT PUBLISH